Title: To Thomas Jefferson from James Monroe, 9 September 1780
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Richmond Sepr. 9. 1780.

Your kindness and attention to me in this and a variety of other instances has realy put me under such obligations to you that I fear I shall hardly ever have it in my power to repay them. But believe me in what ever situation of life the chance of fortune may place me, no circumstance can happen which will give me such pleasure or make me so happy, at present or during my progress  thro’ life, as to have it in my power to convince you of the proper impressions they have made on me. A variety of disappointments with respect to the prospects of my private fortune previous to my acquaintance with your Excellency, upon which I had built as on ground which could not decieve me and which fail’d in a manner which could not have been expected, perplex’d my plan of life and expos’d me to inconveniences which had nearly destroy’d me. In this situation had I not form’d a connection with you I should most certainly have retir’d from society with a resolution never to have enter’d on the stage again. I could never have prevail’d on myself to have taken an introduction to the Country or to have deriv’d any advantages or even to have remain’d in connection with one, by whom I felt myself injur’d but whose near relationship and situation in life put it in his power to serve me. In this situation you became acquainted with me and undertook the direction of my studies and believe me I feel that whatever I am at present in the opinion of others or whatever I may be in future has greatly arose from your friendship. My plan of life is now fix’d, has a certain object for its view and does not depend on other chance or circumstance further than the same events may affect the publick at large. In the late instance when we were threatned by an invasion from the south our prospects were so gloomy and the danger so eminent that I thought it the duty of every citizen to turn out and bear a part in repelling the invasion. The attention your Excellency and Council paid me in calling on me to perform the duties of so important a trust at so critical a time if it had went no further than intimating the good opinion you severally entertain’d of me, I knew did me honor and gave me more pleasure than any pecuneary compensation I could possibly derive from it. I was happy in undertaking the charge with a view of performing some service to the country and also of assuring you that even in an affair which had so distant a relation to you, how effectually you might command my small services. My plan of taking nothing for any little service I might do the publick in this cause did not commence with my late employment. During the greater part of my service in the army I had not my expences borne and as in this instance I have only acted the part which the opinion of the duty I owe to the publick dictated and which many worthy Republicans are now acting without even a similar compensation, it is my wish not to deviate from it. Under the present direction my prospects are fix’d and altho my private fortune is but small still it is sufficient for my maintenance in the pursuit of them. Colo. Lawson waited on me the other day and propos’d  my bearing part with him in his present undertaking. I excus’d myself by every argument which my situation and the nature of his plan would admit of and had been happy to have evaded it altogether. I represented to him the nature of things in that country and that the ultimate advantage which the success of his plan could effect would be the driving the enemy into Chas. town from which they might advance so soon as the militia moulder’d away. I wish’d him, as Council are making every exertion in their power, for the defence of that Country, to change his view and rather form a corps within the state or one more immediately for its defence than to go in search of adventure more remote which promises at best but little advantage to our towns while it exhausts and weakens ourselves, but promis’d if he could get no one more capable or whose private circumstances would better dispence with their absence than myself, if his plan succeeded I would bear a part. If I can possibly avoid it I mean not to leave my studies a day, but if in the progress of things I should be so circumstanc’d as in your opinion I ow’d it to myself or the publick to bear a part, so far as the publick interest will be forwarded by furnishing myself or the troops I command with necessaries so far I shall be happy to receive them. You will forgive the liberty I have taken in writing you a letter of this kind. Your kindness has realy led me into it and at the same time it enables me to explain some part of my conduct. I am happy that it gives me an opportunity of assuring you how just a sense I have of your good offices.
I have the honor to be Dear Sir with great respect & esteem yr. sincere friend & very humble servt.,

Jas. Monroe

